Citation Nr: 0422124	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-17 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the hands and feet, claimed as due to "jungle rot."

2.  Entitlement to service connection for a gastrointestinal 
disability due to a stomach injury.

3.  Entitlement to service connection for a cardiac 
disability.

4.  Entitlement to service connection for a respiratory 
disability.

5.  Entitlement to service connection for residuals of 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to January 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for a skin 
disorder of the hands and feet (claimed as due to "jungle 
rot"), a gastrointestinal disability due to a stomach 
injury, a cardiac disability, a respiratory disability and 
residuals of malaria.  

The veteran is currently service-connected for hearing loss, 
tinnitus and bilateral synovitis of the knees.

On June 28, 2004, the veteran's representative filed a motion 
to the Board to advance the veteran's case on the appellate 
docket on account of the veteran's advanced age.  The motion 
was granted by the Board on August 3, 2004. 


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a 
chronic skin disorder affecting his hands and feet.

2.  A chronic gastrointestinal disorder, including peptic 
ulcer disease, was not shown in active service or for many 
years thereafter and is not related to military service to 
include as the result of a stomach injury in service.

3.  A chronic heart condition, including coronary artery 
disease, was not shown in active service or for many years 
thereafter, and is not related to military service.

4.  A chronic respiratory disability, including chronic 
obstructive pulmonary disease, was not shown in active 
service or for many years thereafter, and is not related to 
military service.

5.  Malaria was not shown in active service and there is no 
medical evidence of current malaria residuals.


CONCLUSIONS OF LAW

1.  A chronic skin disorder of the hands and feet was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  A chronic gastrointestinal disability, to include peptic 
ulcer disease, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  A chronic heart condition, to include coronary artery 
disease, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  A chronic respiratory disability, to include chronic 
obstructive pulmonary disease, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  Malaria was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.305(c) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The RO has provided the appellant with express notice of the 
provisions of the VCAA in correspondence dated in May 2001, 
in which it provided the appellant with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  The appellant has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
The Board notes that the veteran replied to RO's VCAA notice 
in a letter dated in May 2001, in which he informed the RO 
that all available evidence pertinent to his claims had 
already been submitted to VA and indicated that there was no 
additional relevant outstanding evidence to report.

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  Finally, no additional, relevant 
evidence has been identified that has not otherwise been 
requested or obtained.  Those records obtained by VA and 
associated with the veteran's claims file include his service 
medical records and extensive private treatment records dated 
from 1968 to 1999.  

The Board concludes that the appellant has been notified of 
the evidence and information necessary to substantiate his 
claims, and has been notified of VA's efforts to assist with 
these claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  The Board 
notes that a VA examination and nexus opinions addressing the 
veteran's claims were provided to him with respect to his 
claims for VA compensation for a skin disorder of his hands 
and feet and malaria residuals.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Although the veteran was not examined 
for the purpose of addressing the claims of entitlement to 
service connection for a gastrointestinal, cardiovascular and 
respiratory disability, the Board finds that sufficient 
evidence has been developed for purposes of appellate 
adjudication that no examination addressing these issues is 
required.  See 38 C.F.R. § 3.159(c)(4).

Pertinent Laws and Regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge from active duty when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board observes that the record shows that the veteran is 
not a medical professional; therefore, to the extent that he 
may assert on his own authority that there exists a 
relationship between his claimed medical disabilities and his 
period of active duty, he does not have the requisite medical 
training to present diagnoses or make commentary or opinion 
regarding medical etiology of his disabilities and the Board 
is not required to assign any probative weight to his 
statements in this regard without corroboration through 
objective medical evidence.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

(a.)  Entitlement to service connection for a skin disorder 
of the hands and feet, claimed as due to "jungle rot."

The veteran served on active duty from June 1941 to January 
1945.  His service medical and personnel records indicate 
that he is a veteran of combat who served in the United 
States Army as a rifleman.  His records show that he 
participated in the military campaign against Japanese enemy 
forces in New Guinea during the Second World War.

The service medical records show that the veteran's skin was 
normal on entrance examination in June 1941.  There are no 
reports showing treatment for "jungle rot" or any 
dermatological abnormality during active duty.  The report of 
a military examination conducted in November 1944, 
approximately two months prior to his separation from 
service, also shows clear and normal skin.  Post-service 
medical records show normal skin on VA examination in 
November 1949.  The report of a September 2002 VA examination 
shows that the veteran alleged being treated in service for 
"jungle rot" of his hands and feet.  However, clinical 
evaluation revealed normal dermatological findings with no 
evidence of skin disease sequalae or of rash, fungus, 
lesions, swelling, and erythema.  

Service connection for a skin disorder of his hands and feet 
is not warranted.  Although the Board acknowledges that the 
provisions of 38 C.F.R. § 3.305(c) (2003) provide that when 
considering claims of veterans who engaged in combat during 
campaigns or expeditions, satisfactory lay or other evidence 
of incurrence or aggravation in such combat of an injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service, will be accepted as sufficient 
proof of service connection, even when there is no official 
record of incurrence or aggravation, service connection for 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See 38 U.S.C.A. § 1154 
(West 2003).  In the present case, it may be conceded that 
the conditions of the veteran's combat service in the jungle 
campaigns in New Guinea would likely have exposed him to the 
organisms that cause skin disease, there is no evidence that 
he had ever contracted an active skin disease either in 
service or in all the years following his military discharge 
to the present day.  Absent objective medical evidence of a 
current skin disease that could be linked to his period of 
active duty, his claim of entitlement to service connection 
for a chronic skin disorder of his hands and feet must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(b.)  Entitlement to service connection for a 
gastrointestinal disability due to a stomach injury.

The veteran has reported that he sustained a gunshot wound to 
his stomach in July 1944 and that he has a chronic 
gastrointestinal disability as a result of this injury.  His 
service medical records show normal findings on clinical 
examination of his abdomen, viscera, and gastrointestinal 
system on entrance examination in June 1941 and on military 
examination in November 1944, with no indication of treatment 
for a missile wound to his abdomen during active duty.  

The claims folder includes correspondence dated in February 
1950 from the veteran's private physician, N. J. Eversoll, 
M.D., who reported that the veteran was his patient since 
early February 1945.  According to Dr. Eversoll, he treated 
the veteran for a variety of subjective complaints that also 
included "stomach syndrome."  However, Dr. Eversoll did not 
present a more detailed assessment regarding the veteran's 
digestive system other than "stomach syndrome."

VA examinations conducted in July 1945, April 1948, and 
November 1949 all show normal clinical findings on evaluation 
of the veteran's abdomen, viscera, and digestive system.  The 
reports of these examinations also state that there was no 
medical evidence of a gunshot wound or missile injury 
present.

Private medical records dated 1968 to 1999 show that the 
veteran was noted to have a history of peptic ulcer disease 
and that in November 1986 he received treatment for acute 
dehydration with gastroenteritis.  However, medical reports 
dated in 1999 show that the veteran's abdomen was benign.

The Board finds that service connection for a 
gastrointestinal disability is not warranted in the present 
case.  The service medical records show no evidence of 
diagnosis and treatment for a gastrointestinal disability 
during active duty.  Although Dr. Eversoll reported in 1950 
that he treated the veteran for "stomach syndrome," he 
presented no specific diagnosis of a chronic gastrointestinal 
disability and the VA medical examinations of 1945, 1948, and 
1949 do not show that the veteran was diagnosed with a 
chronic gastrointestinal disability.  The medical evidence 
showing that the veteran had peptic ulcer disease does not 
present any nexus between this diagnosis and his period of 
military service.  In view of the foregoing discussion, the 
veteran's claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(c.)  Entitlement to service connection for a cardiac 
disability.

The veteran's service medical records show normal chest x-ray 
and cardiovascular findings on entrance examination in June 
1941, military examination in November 1944 and chest x-ray 
in January 1945.  

Post-service medical records show normal chest x-ray and 
cardiovascular findings in July 1945, April 1948, November 
1949, and March 1950.  

Private medical records show that the veteran had mild 
enlargement of his heart but no active disease on chest x-ray 
in 1988.  Since January 1992, he had a history of coronary 
artery disease with a coronary angioplasty procedure 
performed in February 1992.  However, chest x-rays and 
electrocardiogram testing conducted in 1999 show regular 
cardiac rhythm and no significant cardiovascular changes.

In view of the foregoing discussion of the evidence, the 
Board must deny the veteran's claim of entitlement to service 
connection for a heart disability because there is no 
evidence of onset of chronic cardiac disease in service or 
for many years thereafter and no objective medical evidence 
linking his current history of coronary artery disease with 
his period of active duty.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(d.)  Entitlement to service connection for a respiratory 
disability.

The veteran's service medical records show normal chest x-ray 
and pulmonary findings on entrance examination in June 1941, 
military examination in November 1944 and chest x-ray in 
January 1945.  

Post-service medical records show normal chest X-ray and 
pulmonary findings in July 1945, April 1948, November 1949, 
and March 1950.  

Private medical records show that the veteran had a history 
of chronic obstructive pulmonary disease that was noted on a 
treatment report dated in November 1986.  

The Board finds that service connection for a respiratory 
disability is not warranted because there is no evidence of 
onset of chronic respiratory disease in service or for many 
years thereafter and no objective medical evidence linking 
his current history of chronic obstructive pulmonary disease 
with his period of active duty.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(e.)  Entitlement to service connection for residuals of 
malaria.

The veteran's service medical records show no evidence of 
malaria on entrance examination in June 1941 and on military 
examination in November 1944, with no indication of treatment 
for malaria during active duty.  Malaria was not noted on 
post-service VA examination conducted in July 1945.

The report of an April 1948 VA examination shows that the 
veteran presented a history of onset of malaria that was 
contracted at home in 1946 and that was treated by Dr. 
Eversoll.  Although the veteran reported that he experienced 
his last attack of malaria one year prior to the examination, 
no signs of active malaria were detected.

VA examinations conducted in November 1949 and March 1950 
show no clinical findings of active malaria.

In correspondence dated in February 1950, the veteran's 
private physician, Dr. Eversoll, reported that the veteran 
was his patient since early February 1945.  According to Dr. 
Eversoll, he treated the veteran for a variety of subjective 
complaints that also included "chills and fever."  However, 
Dr. Eversoll did not present a diagnosis of malaria or a more 
detailed assessment regarding the veteran's symptoms of 
"chills and fevers."

Private medical records dated 1968 to 1999 contain no 
pertinent mention of malaria.

The report of a September 2002 VA examination shows that the 
veteran alleged a history of onset of malaria after he was 
discharged from active duty, with two episodes of malaria.  
However, the physician who conducted the examination found no 
evidence of malaria symptoms, or any residuals therefrom.

The Board finds that service connection for residuals of 
malaria is not warranted in the present case.  The service 
medical records show no evidence of diagnosis and treatment 
for malaria during active duty.  Although Dr. Eversoll 
reported in 1950 that he treated the veteran for "chills and 
fever," he presented no specific diagnosis of malaria and 
the VA medical examinations of 1945, 1948, 1949, 1950, and 
2002 also do not show that the veteran was diagnosed with 
malaria.  In view of the foregoing discussion, the veteran's 
claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a skin disorder of the hands and feet 
is denied.

Service connection for a gastrointestinal disability is 
denied.

Service connection for a cardiac disability is denied.

Service connection for a respiratory disability is denied.

Service connection for residuals of malaria is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



